290 F.2d 817
UNITED STATES of Americav.Samuel DAMIANO, Appellant.
No. 13505.
United States Court of Appeals Third Circuit.
Argued May 2, 1961.
Decided May 16, 1961.

Donald J. Goldberg, Philadelphia, Pa. (Garfield W. Levy, Philadelphia, Pa., on the brief), for appellant.
Sullivan Cistone, Asst. U. S. Atty., Philadelphia, Pa. (Walter E. Alessandroni, U. S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, STALEY and FORMAN, Circuit Judges.
PER CURIAM.


1
The defendant was convicted for violation of 18 U.S.C. § 472. He does not deny that he possessed and passed counterfeit one hundred dollar bills. He does deny that he knew they were counterfeit. Defendant went to a poker game in Lancaster, Pennsylvania, and passed five counterfeit one hundred dollar bills and lent another to a friend of his. He went into the game with these counterfeit bills plus several other hundred dollar bills which he had in his wallet. He came out of the game with the genuine bills but the counterfeit bills were all gone. The jury, under a careful charge by the trial judge, concluded that the defendant did have knowledge of the counterfeit nature of the money by finding him guilty. While the case is not the strongest one in the world, we think that the recited facts plus others in the record were enough to justify the jury coming to that conclusion.


2
The judgment of the district court will be affirmed.